DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 09/14/21 has been entered in the case. Claims 24-29, 31-36, 41-42 are pending for examination; claims 30, 37-40 are withdrawn and claims 1-23 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36, 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 requires that “a rotating lock connector rotatably connected to the valve body proximate the distal port to secure a guide catheter thereto,” It is noted that the limitation “to secure a guide catheter thereto” is a functional limitation and only requires to perform a function.  In other words, the limitation “a guide catheter” does not need to be actual present in the device claim.  However, the claim 33 further requires that “the guide catheter having a guide catheter longitudinal axis...”  It is unclear to Examiner that Applicant wishes to include the following limitation “the guide catheter having a guide catheter longitudinal axis” is whether a part of the device system, or just as a continuation of the functional limitation. 

In case Applicant wishes the guide catheter is a positive limitation or a part of the device in the claimed invention, a suggestion languages that: a rotating lock connector rotatable connected to the valve body proximate the distal port; wherein the distal port connects to a guide catheter;  the guide catheter having a guide catheter longitudinal axis. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-29 & 31-36 & 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razack (US 2010/0036329) in view of Kitani et al. (US 2008/0004600) and Tanaka et al. (US 2005/0272976).
Regarding claim 24, Razack discloses an apparatus, comprising: 
a hemostasis valve 10 including a valve body 12 & 24 having a proximal port 60 (in Figs. 1-2), a distal port (a distal nose protrudes out and near element 14 in Fig. 1) and a lumen 24 & 26 extending 
Kitani discloses a connecting structure, see Figs. 1, 4-5 comprising: a rotating connector 28 connected to a distal port 32 configured to secure a catheter 16; wherein the catheter 15 rotatingly (via outer threads 25 & 26) coupled to the rotating connector 28.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Razack with obtaining a catheter (includes threads proximal end of the catheter) rotatingly coupled with a rotating connector, as taught by Kitani, in order to enhance of securing in between the catheter and the luer connector.

    PNG
    media_image1.png
    339
    922
    media_image1.png
    Greyscale

Thus, with all the statements and the marked up figure above, Razack in view of Kitani discloses that the catheter is rotatingly coupled with the rotating connector. 
Razack (or Razack in view of Kitani) does not disclose that the rotating connector having a driven member configured to be rotatably driven by a drive mechanism.

Giving such a teaching by Tanaka, a person having ordinary skill in the art would have easily recognizes that modifying the device of Razack (or Razack in view of Kitani) with obtaining an insertion aiding device (wherein the insertion aiding device includes a driven member located at proximal portion of the catheter guide and on/at a rotating connector; wherein the driven member being configured to be rotatably driven by a drive mechanism), as taught by Tanaka, for the benefits of moving, guiding and/or steering the catheter in thrusting direction for diagnostic and therapeutic purpose. 
Note: Tanaka shows that the driven member 25 located at the proximal end of the guide catheter 16 or the driven member 25 located on/at the connector 26.  In order to have the catheter being rotatably driven by a drive mechanism 21, a person skilled in the art would recognize that the driven member (gear member) is located (at or near the proximal end of the catheter or at/on the connector of the catheter) in the Razack in view of Kitani.  In other words, the driven member (gear member 25) is located at/on the connector 14 (in Razack) as considered rearrangement parts.  In this case, the insertion aiding device in Tanaka (includes the gears 24, 25 & the motor 23) positioned at the proximal end of the catheter.  
Therefore, Razack in view of Kitani and Tanaka device includes an insertion aiding device 3 of Tanaka (includes the gears 24, 25 & the motor 23) being positioned at the proximal end portion of the catheter (which is located on/at the valve body 24 in Razack), see marked up figure below. 

    PNG
    media_image2.png
    681
    926
    media_image2.png
    Greyscale


Regarding claim 25, Razack in view of Kitani and Tanaka discloses that the driven member (the connector 14 of Razack includes the gear 25, as modified by Tanaka, see marked up figure above) is a hollow connector having a lumen receiving a female connector 26 (as modified by Kitani, as shown in marked up figure above) removably coupled to the rotating connector which is a male connector 14, the female connector 14 extending from the catheter.  
Regarding claim 26, Razack in view of Kitani and Tanaka discloses, in the marked up figure above, that the male connector 14 of Razack is a male luer connector and the female connector 26 (as modified by Kitani) is a female luer connector.  
Regarding claims 27-28, Razack in view of Kitani and Tanaka discloses that wherein the driven member includes a gear 25 (as modified by Tanaka), it appears that the gear 25 is a beveled gear having a plurality of teeth facing toward the proximal port.  In addition, since applicant has not disclosed that beveled gear solves any stated problem or is for any particular purpose and it appears that the invention 
Regarding claim 29, with regarding the limitation “the gear and the rotating connector are integrally formed as a single component.  The term “integral” is sufficiently broad to embrace construction united by such means as fastening, welding or attaching.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the gear and the connector are integrally formed as a single component, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Therefore, the gear 25 (in Tanaka) and the rotating connector 14 (in Razack) can be integrally formed as a single component in the Razack in view of Kitani and Tanaka device. 
Regarding claim 31, Tanaka discloses that a bracket 22 configured to receive a surface of the connector 26.  It is noted that the limitation “configured to receive a surface of the valve body” is a functional limitation and only requires to perform of a function.  In this case, Razack in view of Kitani and Shelton discloses that the bracket 22 (as modified by Tanaka) configured to receive a surface of the valve body 24 (in the Razack in view of Kitani and Tanaka device).
Regarding claim 32, Razack in view of Kitani and Tanaka discloses the invention substantially as claimed.  Razack discloses that at least one valve 44 (Fig. 2) or 78 (Fig. 3).  It is well-known in the art that the valve formed of a resilient material for opening to allow the instrument passing through and for sealing to secure the instrument during procedure.  Razack discloses that the valve 44/78 defining an opening 46 (Fig. 2) or 80 (in Fig. 3), the resilient material being configured to deform and form a seal around the interventional device, para [0027-0028] that is extending through the opening and through the lumen (Figs. 2-3).  
Regarding claim 33, a first interpretation: Examiner interprets that the guide catheter is a positive limitation and requires to be a part of the device system.  
Razack discloses an apparatus comprising: 
Razack discloses an apparatus, comprising: 
a hemostasis valve 10 including a valve body 12 & 24 with a first leg (e.g. at wall of a lumen 26) having a proximal port 60 (in Figs. 1-2), a distal port (a distal nose protrudes out and near element 14 in 
It is noted that the limitation “to secure a catheter” is considered as functional limitation and only requires to perform of function.  With the statement in para [0041] above, a person skill in the art would recognize that the distal nose/port in Razack is capable of connecting/securing the guide catheter thereto, wherein the guide catheter having a guide catheter longitudinal axis.  
With the statement in para [0041] above, a person skill in the art would recognize that the distal nose/port in Razack is being connecting/securing a catheter thereto.  Therefore, the distal nose/port to secure a guide catheter; the guide catheter having a guide catheter longitudinal axis, as modified by Kitani below. 
Kitani discloses a connecting structure, see Figs. 1, 4-5 comprising: a rotating connector 28 connected to a distal port 32 to secure a guide catheter 16; wherein the guide catheter 16 having a guide catheter longitudinal axis.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Razack with obtaining a guide catheter being secured/connected to the distal port of the rotating lock connector, as taught by Kitani, in order to enhance of securing in between the catheter and the luer/rotating lock connector.
Razack (or Razack in view of Kitani) does not disclose that that the driven member is a part of the rotating lock connector (e.g. the rotating lock connector having a driven member); a drive mechanism having a drive member removably interfacing with the driven member, and a motor operatively connected to the drive member, the motor rotating the guide catheter about the guide catheter longitudinal axis in a first direction and opposing second direction in response to rotation of the motor in a first direction about 
Tanaka discloses an insertion aiding device 3, in Fig. 1 comprising: an elongate device 16 (equivalent to a guide catheter); a rotation driving device 21 (a drive mechanism); a rotating lock connector 26 being positioned at a proximal portion of the elongated shaft/guide catheter 16; wherein the rotating lock connector 26 being positioned at a proximal portion of the elongated shaft/guide catheter 16;
wherein the rotating lock connector 26 having a driven member 25; and a drive mechanism 21 having a drive member 24 removably interfacing with the driven member 25; a motor 23 operatively connected to the drive member 24, the motor 23 rotating the elongate device 16 (or the guide catheter) about an longitudinal axis of the elongate device 16 in a first direction (in clockwise direction, thereby advancing the elongate device 16, para [0312]) and opposing second direction (in counter clockwise direction, thereby moving the elongate device 16 backward, para [0312]) in response to rotation of the motor in a first direction about an axis of the motor and opposing second direction about the axis of the motor, through rotation of the drive member 24, driven member 25 and the connector 26, see Fig. 5 and para [0308-0312].
Giving such a teaching by Tanaka, a person having ordinary skill in the art would have easily recognizes that modifying the device of Razack (or Razack in view of Kitani) with obtaining an insertion aiding device (wherein the insertion aiding device includes a rotatable lock connector having a driven member; a drive mechanism having a drive member and a motor operatively connected to the drive member, the motor rotating the guide catheter about its longitudinal axis in a first direction and opposing second direction in response to rotation of the motor in a first direction about an axis of 3Atty. Dkt. No.: 2020P00528 US06 the motor and an opposing second direction about the axis of the motor, through rotation of the drive member, driven member and rotating connector), as taught by Tanaka, would provide the benefits of moving, guiding and/or steering the catheter in thrusting direction for diagnostic and therapeutic purpose. 
Note: Tanaka discloses that a whole unit of the insertion aiding device (includes that the driven member 25) located at the proximal end of the guide catheter 16 or the driven member 25 located on/at the connector 26.  In order to have the catheter being rotatably driven by a drive mechanism, a person skilled in the art would recognize that the driven member (gear member) is located (at or near the 
Therefore, Razack in view of Kitani and Tanaka device includes an insertion aiding device 3 of Tanaka (includes the gears 24, 25 & the motor 23) being positioned at the proximal end portion of the catheter (which is located on/at the valve body 24 in Razack), please see marked up figure above in the rejection of claim 24. 
Regarding claim 34, wherein the driven member 25 includes a gear.  
Regarding claim 35, Razack in view of  Kitani and Tanaka discloses that wherein the gear 25 (of Tanaka) is a beveled gear having a plurality of teeth facing toward the proximal port (in Razack device), the drive member 24 including a gear having a plurality of teeth operatively engaged with the plurality of teeth of the driven member.  
Regarding claim 36, Tanaka discloses that a base 22 having a bearing surface supporting the connector 26.  Thus, Razack in view of  Kitani and Tanaka discloses that the base 22 having the bearing surface supporting the rotating lock connector 14 (in Razack device).  
Regarding claim 41, wherein the rotating lock connector 14 (in Razack device) is a rotating male luer lock connector.
Regarding claim 42, Tanaka discloses that wherein the rotation of the motor 23 includes rotation of a motor shaft, para [0308].

Claims 33-36 & 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razack (US 2010/0036329) in view of Tanaka et al. (US 2005/0272976).
A second interpretation: Examiner interprets that the guide catheter is a functional limitation and only requires to perform of function.  In other words, the limitation “guide catheter” and does not require to be shown as a part of the device system.  
Regarding claim 33, Razack discloses an apparatus comprising: 

It is noted that the limitation “to secure a catheter” is considered as functional limitation and only requires to perform of function.  With the statement in para [0041] above, a person skill in the art would recognize that the distal nose/port in Razack is capable of connecting/securing the guide catheter thereto, wherein the guide catheter having a guide catheter longitudinal axis.  
Razack  does not disclose that: the driven member is a part of the rotating lock connector (e.g. the rotating lock connector having a driven member); a drive mechanism having a drive member removably interfacing with the driven member, and a motor operatively connected to the drive member, the motor rotating the guide catheter about the guide catheter longitudinal axis in a first direction and opposing second direction in response to rotation of the motor in a first direction about an axis of 3Atty. Dkt. No.: 2020P00528 US06 the motor and an opposing second direction about the axis of the motor, through rotation of the drive member, driven member and rotating lock connector.  
Tanaka discloses an insertion aiding device 3, in Fig. 1 comprising: an elongate device 16 (equivalent to a guide catheter); a rotation driving device 21 (a drive mechanism); a rotating lock connector 26 being positioned at a proximal portion of the elongated shaft/guide catheter 16; wherein the rotating lock connector 26 being positioned at a proximal portion of the elongated shaft/guide catheter 16; wherein the rotating lock connector 26 having a driven member 25; and a drive mechanism 21 having a drive member 24 removably interfacing with the driven member 25; a motor 23 operatively connected to the drive member 24, the motor 23 rotating the elongate device 16 (or the guide catheter) about an 
Giving such a teaching by Tanaka, a person having ordinary skill in the art would have easily recognizes that modifying the device of Razack with obtaining an insertion aiding device (wherein the insertion aiding device includes a rotatable lock connector having a first gear/driven member; a drive mechanism having a second gear/drive member and a motor operatively connected to the drive member, the motor rotating the guide catheter about its longitudinal axis in a first direction and opposing second direction in response to rotation of the motor in a first direction about an axis of 3Atty. Dkt. No.: 2020P00528 US06 the motor and an opposing second direction about the axis of the motor, through rotation of the drive member, driven member and rotating connector), as taught by Tanaka, would provide the benefits of moving, guiding and/or steering the catheter in thrusting direction for diagnostic and therapeutic purpose. 
Note: Tanaka discloses that a whole unit of the insertion aiding device (includes that the driven member 25) located at the proximal end of the guide catheter 16 or the driven member 25 located on/at the connector 26.  In order to have the catheter being rotatably driven by a drive mechanism, a person skilled in the art would recognize that the driven member (gear member) is located (at or near the proximal end of the catheter or at/on the connector of the catheter) in the Razack. In other words, the driven member (gear member 25) is located at/on the connector 14 (in Razack) as considered rearrangement parts.  In this case, the insertion aiding device in Tanaka (includes the gears 24, 25 & the motor 23) positioned at the proximal end of the catheter.  Please see marked up figure Razack in view of Tanaka below. 
Therefore, Razack in view of Tanaka device includes that: an insertion aiding device 3 of Tanaka (includes the gears 24, 25 & the motor 23) being positioned at the proximal end portion of the catheter (which is located on/at the valve body 24 in Razack); the rotating lock connector having the driven member; and the driven member; and the motor rotating the guide catheter about the guide catheter 

    PNG
    media_image3.png
    459
    708
    media_image3.png
    Greyscale

Regarding claim 34, wherein the driven member 25 includes a gear.  
Regarding claim 35, Razack in view of  Tanaka discloses that wherein the gear 25 (of Tanaka) is a beveled gear having a plurality of teeth facing toward the proximal port (in Razack device), the drive member 24 including a gear having a plurality of teeth operatively engaged with the plurality of teeth of the driven member.  
Regarding claim 36, Tanaka discloses that a base 22 having a bearing surface supporting the connector 26.  Thus, Razack in view of Tanaka discloses that the base 22 having the bearing surface supporting the rotating lock connector 14 (in Razack device).  
Regarding claim 41, wherein the rotating lock connector 14 (in Razack device) is a rotating male luer lock connector.
Regarding claim 42, Tanaka discloses that wherein the rotation of the motor 23 includes rotation of a motor shaft, para [0308].


Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive. 
1) Applicant argues that Tanaka does not disclose either alone or in combination with Razack and Kitani placing a driven member on a rotating connector rotatably connected to the distal port of a hemostasis valve.  Applicant further states that Tanaka discloses placing a gear via a cylinder connected to an endoscopic tube portion to be rotated not on a rotating connector that rotates about the medical device to which it is mounted. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, although Razack and Kitani does not disclose a driven member is positioned on a rotating connector; however, Tanaka discloses an insertion adding device 3 is used for guiding a guide catheter moving in thrusting direction (forward and backward directions).  Tanaka teaches that placing a rotating connector 26 is at a proximal portion of the elongated shaft/guide catheter 16; wherein the rotating connector 26 having a driven member (gear 25) configured to be rotatably driven by a drive mechanism 3 or 21 (e.g. the gear 25 attached to the distal end of cylinder 26 that holds the proximal end of the tube/guide catheter 16.  The gear 25 is engaged with the gear 24 attached to the rotating shaft of the motor 23.  The gear 25 is rotated by rotating the motor 23 and thus the cylinder 26 and the tube/guide catheter 16 are rotated in the thrusting direction, para [0308]).  Therefore, a person skilled in the art would recognize that modifying a Razack in view of Kitani device by providing an insertion adding device being located at a proximal portion of the guide catheter, as taught by Tanaka, for purpose of moving, guiding and/or steering the catheter in thrusting direction for diagnostic and therapeutic purpose. 


In response, a standalone support 22 is a part of the insertion aiding device.  In other words, Razack in view of Katani and Tanaka device includes a standalone support 22 in the device system.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., place the driven member on a second medical device, as mentioned above or on page 8 of Remarks 09/14/21) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, as seen in the marked up figure (Razack in view of Kitani and Tanaka) above, the insertion aiding device 3 is located on the valve body 24; wherein the gear 25 is positioned outside of the rotating connector 14; the gear 25 engages with the other gear 26 and motor 23; thereby, the driven member configured to be rotatably driven by a drive mechanism 21.  Since the catheter 16 being coupled to the rotating connector 14, therefore, when the rotating connector 14 is rotating, the catheter 16 being rotated also. 
3) Applicant argues that the combination of Razack and Tanaka does not teach, discloses or suggest a drive mechanism for rotating a rotating lock connector rotatably connected to the valve body proximate the distal port of a hemostasis valve as required by claim 33.  Applicant further states that Tanaka does not teach rotating a connector on a medical device that does not also rotate that medical device. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, although Razack does not disclose a drive mechanism for rotating a rotating lock connector rotatably connected to the valve body proximate the distal port of a hemostasis valve; however, 
Tanaka teaches that placing the insertion adding device 3 (includes a rotating connector 26; a driven member; a drive member; a motor...) is at a proximal portion of the elongated shaft/guide catheter 16 for inserting the guide catheter in thrust direction (forward/backward directions).  
Therefore, a person skilled in the art would recognize that modifying a Razack device by providing an insertion adding device being located at a proximal portion of the guide catheter, as taught by Tanaka, for purpose of moving, guiding and/or steering the catheter in thrusting direction for diagnostic and therapeutic purpose. 
In addition, Tanaka further states that the gear 25 is rotated by rotating the motor 23 and thus the cylinder/connector 26 and the guide catheter 16 are rotated, para [0308].  Therefore, Tanaka clearly teaches that rotating the connector 26 on the medical device (guide catheter 16) that is rotating the medical device 16 also.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783